              CASE 0:17-cr-00107-DWF-TNL Document 996 Filed 12/13/18 Page 1 of 1

                                        United States District Court
                                   STATE AND DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                                                DEFENDANTS’ EXHIBIT LIST
          v.
MICHAEL MORRIS,                                                         Criminal No. 17-107 (DWF/TNL)
PAWINEE UNPRADIT,
SAOWAPHA THINRAM,
THOUCHARIN RUTTANAMONGKONGU,
WARALEE WANLESS

PRESIDING JUDGE                                  PLAINTIFF'S ATTORNEY                DEFENDANT'S ATTORNEY


The Honorable Donovan W. Frank                   Melinda Williams, AUSA              Robert D. Sicoli, Esq.
                                                 Laura M. Provinzino,                Daniel L. Gerdts, Esq.
                                                 AUSA                                Paul C. Engh, Esq.
                                                                                     Daniel C. Guerrero, Esq.
                                                                                     Bruce M. Rivers, Esq.
TRIAL DATE(S)                                    COURT REPORTER                      COURTROOM DEPUTY

11/5/2018- 12/12/2018                            Lynne Krenz                         Lori Sampson
 PLF    DEF        DATE
                                     ADMITTED
 NO     NO        OFFERED   MARK
                                                                        DESCRIPTION OF EXHIBITS
                             ED



        100 11/20/18               11/20/18     Permanent Residency Application Photographs of S.M. aka Amy
        200 11/29/18               11/29/18     Photograph of Pawinee Unpradit
        201 11/29/18               11/29/18     Screenshot of TER Profile Page for Miki Kawaii (a/k/a Pawinee
                                                Unpradit)
        203 11/29/18               11/29/18     Extraction Report for “Notes” From Morris Telephone
        300 12/4/18                12/4/18      Thinram Visa Application




                                                                                                                1 of 1
